Title: From James Madison to George W. Erving, 1 November 1803 (Abstract)
From: Madison, James
To: Erving, George W.


1 November 1803, Department of State. “Enclosed is a deposition [not found] made by Mr: Mc.Elwee of this City, formerly of Philadelphia, respecting the case of his son Alexr: Mc.Elwee, who was impressed into the British service about the year 1799. It was formerly represented to the Admiralty by Major Lenox, but without any successful result. In now committing it to you, I have to request all the attention your zeal can afford it, and which will so well comport with the interest it is calculated to inspire from the peculiarity of its circumstances, as will be further explained to you by Mr: Monroe.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   On 9 Jan. 1804 Erving applied to Evan Nepean, secretary of the Board of Admiralty, for Alexander McElwee’s release, repeating JM’s arguments as given in JM to Monroe, 1 Nov. 1803. On 11 Jan. 1804 Nepean replied that since it appeared McElwee was no longer in the British navy, nothing more could be done. After a second application it was ordered that McElwee should be discharged if the facts were as represented (DNA: RG 59, CD, London, vol. 9; Erving, “Statement of Applications Made … in 1538 Cases of Impressed Seamen …,” in Letter from the Secretary of State Relative to Impressed Seamen [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 9545]).


